Citation Nr: 0532041	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
and post-traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's service-connected disabilities include 
psychiatric disability, rated as 50 percent disabling, and a 
left thigh scar, rated as 10 percent disabling; the combined 
rating is 60 percent.

3.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, and they do not 
confine him to his home.

4.  The veteran's service-connected disability is not of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
anxiety neurosis and PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2005).

2.  Special monthly compensation based on the need for 
regular aid and attendance or on housebound status is not 
warranted.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, letters 
sent in September 2002, September 2003, and August 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided prior to the initial adjudications.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file.  In addition, VA examinations have been 
conducted for the purpose of assessing the severity of the 
veteran's service-psychiatric disability and for determining 
whether the veteran was in need for regular aid and 
attendance.  The veteran has not made VA aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

I.  Increased rating for anxiety neurosis and PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for an anxiety 
neurosis in January 1945.  The veteran's service-connected 
psychiatric disability now includes PTSD and is currently 
rated as 30 percent disabling.

Pursuant to Diagnostic Codes 9400 and 9411, a rating of 50 
percent is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

After reviewing the evidence of record, the Board finds that 
the evidence warrants a rating of 50 percent in this case.  
While not all the symptoms necessary for a 50 percent rating 
are present, the Board notes that a reactive affect, 
significant hyperarousal symptoms, and disturbances of 
motivation and mood have been shown.  Further, the September 
2004 VA examiner noted that the veteran's PTSD symptoms have 
adversely affected his family and other social 
interrelationships.  The Board notes that the veteran was 
assigned a GAF of 50 (indicative of serious symptoms) by VA 
in September 2004.

The Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent.

Under Diagnostic Code 9411, a rating of 70 percent is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

When considering the evidence of record, the Board does not 
find evidence that the veteran currently experiences suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near continuous panic or depression 
affecting his ability to act independently or appropriately, 
impaired impulse control, or neglect of personal appearance 
and hygiene.  Examination of the veteran has revealed 
objective findings such as coherent and relevant speech and 
an intact memory.  

In short, the Board finds that the veteran's psychiatric 
symptoms do not fall within the 70 percent rating criteria.

In conclusion, the Board finds that the veteran's PTSD is no 
more than 50 percent disabling.  As the preponderance of the 
evidence is against a rating higher than 50 percent, the 
benefit of the doubt doctrine does not apply, and a more 
favorable determination is not warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD has resulted in any hospitalizations.  
While PTSD has contributed to the veteran's employment 
difficulties, it has not been shown that PTSD, alone, has 
posed a marked interference with his employment so as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).

II.  Special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound.

The veteran's service-connected disabilities include a 
psychiatric disability, rated as 50 percent disabling, and a 
left thigh scar, rated as 10 percent disabling; the combined 
rating is 60 percent.

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows: an 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for this 
determination.

"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.

As noted previously, service connection has been granted for 
psychiatric disability and a left thigh scar.  There is no 
evidence, however, that the service-connected disabilities, 
standing alone, prevent the veteran from tending to personal 
care functions or render him bedridden.  While not overly 
comprehensive, a VA Aid and Attendance/Housebound examination 
in September 2004, along with a TVC-16 (Statement Of 
Attending Physician) dated in April 2004, do not support a 
determination that the veteran is in need of aid and 
attendance.  The competent (medical) evidence of record 
indicates that he is able to perform most, if not all, of the 
functions cited above.  It is not shown that his service-
connected disabilities prevent him from dressing or grooming 
himself or attending to the wants of nature.  The evidence 
simply does not show that he requires regular aid and 
attendance.

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and, (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

Here, the veteran does not have a single service connected 
disability rated 100 percent.  It is also noted that the 
veteran is not factually shown to be housebound, and the 
April 2004 TVC-16 specifically noted that the veteran was not 
housebound.

In short, SMC based on a need for regular aid and attendance 
or on housebound status is denied.


III.  TDIU

The veteran asserts that he is unable to work due to his 
service-connected disabilities.

The law provides that a TDIU may be assigned when the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided, that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities include a 
psychiatric disability, rated as 50 percent disabling, and a 
left thigh scar, rated as 10 percent disabling; the combined 
rating is 60 percent.  Therefore, the veteran's disability 
evaluation does not meet the criteria of § 4.16(a), as the 
veteran is service-connected for two disabilities but the 
combined rating is not 70 percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no indication or assertion that the VA's schedule 
for rating disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.  While the September 2004 VA examiner indicated 
that it was difficult to judge the impact of the veteran's 
PTSD on his employment situation as the veteran retired 
"many years ago," no competent medical professional has 
indicated that the veteran is unemployable due to this 
service-connected disabilities.  The record also reflects 
that the veteran has been assessed with significant 
nonservice-connected disability (including arthritis and 
hypertension).  Accordingly, the veteran is not entitled to a 
total disability rating based on individual unemployability.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 50 percent for PTSD is 
granted.

Special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


